department of the treasury_department of the treasury internal_revenue_service internal_revenue_service washington d c washington d c u i l dollar_figure number release date cc dom p si spr-113277-98 date memorandum for from cc dom p si subject sec_38 limitation spr-113277-98 this memo is in response to your request dated for assistance regarding an interpretation problem with sec_38 of the internal_revenue_code as amended by the technical corrections act of and before the repeal by the revenue reconciliation act of the above matter concerns two conflicting interpretations of sec_38 and the interpretations taken in the the first interpretation holds that only the regular investment_tax_credit itc component of the general_business_credit gbc may be claimed as a result of the increased limitation under sec_38 you represent that this interpretation is used in however in the memo from a copy of which you have concluded that after comparing both programs subscribes to the second interpretation of sec_38 the second interpretation which is followed in holds that in addition to regular itc other components of the gbc may be claimed as a result of the increased limitation although the are not in conflict the issue remains as to which interpretation of sec_38 is supported by the statute law and analysis sec_38 provides that there shall be allowed as a credit against tax imposed for the taxable_year an amount equal to the sum of the business_credit carryforwards carried to such taxable_year the amount of the current_year_business_credit plus the business_credit carrybacks carried to such taxable_year the amount of the current_year_business_credit pursuant to sec_38 is the sum of the investment_credit the targeted_jobs_credit the alcohol fuels credit the research_credit and the low-income_housing_credit sec_38 imposes a limitation on the amount of credits allowed under sec_38 for any taxable_year sec_38 limits the gbc to the excess of the taxpayer’s net_income_tax over the tmt for the taxable_year sec_38 which applies only to c corporations modifies the limitation by reducing the amount determined under sec_38 by the portion of regular itc not used against the sec_38 limitation up to percent of tmt the effect of this modification is to increase the amount of the gbc allowable provided the requirements are met however a question has arisen as to which components of the gbc may be claimed as a result of the increased limitation the heading of sec_38 implies that only the remaining regular itc available after the application of the sec_38 limitation may be claimed if sec_38 is interpreted as suggested in the heading sec_38 would change the usual ordering rules of sec_38 sec_38 provides that the gbc operates on a first-in_first-out basis sec_38 provides that in general the order in which the components of the gbc are used shall be determined on the basis of the order in which they are listed in subsection b as of the close of the taxable_year in which the credit is used we believe that notwithstanding the heading of sec_38 congress did not intend for this subsection to alter the usual ordering rules of sec_38 sec_38 only modifies the amount described in sec_38 the text of sec_38 does not address which of the individual components of the gbc are to be claimed as a result of the increased limitation absent a special rule in the statute the usual rules applicable for determining which credits are used in a taxable_year apply this view is supported by a statement in the senate_finance_committee report on the technical corrections act of which states that sec_38 affects only the determination of the amount of the gbc allowable in a taxable_year and does not change the usual ordering rules of sec_38 therefore we conclude that the interpretation of sec_38 followed in is correct sec_38 modifies sec_38 by increasing the amount of the gbc allowable without any restriction as to which of the components of the gbc may be claimed in a recent meeting with representatives from forms and publications they agreed with the recommended interpretation of sec_38 and will revise the form_3800 and its related worksheet accordingly beginning with the taxable_year if you have any questions please contact at
